Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.          Applicant's submission filed on 7-20-2022 has been entered.

2.        Claims 1, 2, 4 - 12, 14 - 25 are pending.  Claims 1, 2, 4, 5, 8, 11, 12, 14, 15, 17, 18 have been amended.   Claims 24, 25 are new.   Claims 3, 13 have been cancelled.   Claims 1, 11, 20 are independent.    File date is 9-11-2020.  

Claim Rejections - 35 USC § 102  
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1, 2, 4, 6 - 8, 10 - 12, 14, 16 - 20, 22, 24, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubin et al. (US PGPUB No. 2019/021,5694).  

Regarding Claims 1, 11, 20, Rubin discloses a system for a broker policy manager (BPM) and a method for a broker policy manager (BPM) and a non-transitory computer-readable medium storing instructions that, when executed by a processor of a first electronic device, cause the processor to perform operations for a broker policy manager (BPM), comprising: 
a)  a transceiver; and one or more processors coupled to the transceiver (Rubin ¶ 508, ll 8-11: which end points may be receivers on the channel (e.g., have subscribing rights on the channel), which end points may be senders on the channel (e.g., have publishing rights on the channel); ¶ 516, ll 9-13: includes one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium), configured to:
b)  subscribe to a first topic comprising the BPM; (Rubin ¶ 337, ll 1-9: two Topics (first topic, second topic) generated for first responder and for command post UEs; only one Topic is generated for a robot-mounted sensor UE; first Topic used by the UE 3308, 3310, or 3314 in publishing its video stream; second, if generated, used for UE 3308 or 3310 in order to subscribe to receive mixed video stream being generated by video mixer at Media Server) and
c)  receive from a certificate-based Internet of Things (IoT) broker, a first published message on the first topic comprising to the BPM; (Rubin ¶ 331, ll 10-15: messaging utilizes connections between the communicating service entities, sensors, or participant UEs; every message sent is actually published to a Topic, and every message received indicates a subscription to the published Topic)
d)  determine, based on the first topic comprising the BPM, that a first IoT client is a participant of an incident communications network corresponding to an incident; (Rubin ¶ 011, ll 8-22: communication network connected to the plurality of sensor devices and one or more sensor processing applications and includes a publish-subscribe broker network including one or more brokers each adapted to provide publish-subscribe broker services for entities including the plurality of sensor devices and one or more sensor processing applications; an authorized subscriber entity connected to the publish-subscribe broker network via a broker of the plurality of brokers enabled to receive data on a specific identified channel by subscribing to the specific identified channel, and data received via the specific identified channel is data that is published on the specific identified channel by an authorized publisher entity connected to the publish-subscribe broker network; ¶ 486, ll 1-4: Internet of Things (IoT); group of devices and applications interconnected by a network designed to handle data communications between a large number of devices)
e)  transmit first instructions to the certificate-based IoT broker to change a first IoT policy associated with a first certificate of the first IoT client, to enable the first IoT client to publish or subscribe to a second topic corresponding to the incident; (Rubin ¶ 335, ll 1-10: user selects the sessions to be joined; UEs programmed to automatically join those sessions pertinent to its role; UEs of command post personnel and those UEs of first responders may accept a join invite to the audio, video, Alarm, and robot control sessions; robot-mounted video sensors accepts a join invite only of video session with an ability only to send/Publish video, but not to receive it; (policy change implemented to only send/publish video and not to receive); ¶ 018, ll 1-12: publish-subscribe broker network performs a guardian function to ensure those entities seeking to connect to broker network, those entities seeking to publish on a corresponding channel, and those entities seeking to subscribe on that corresponding channel have proper credentials; proper credentials include one or more of the following: secret information, a physical attribute, presentation of an X.509 certificate signed by an acceptable certificate authority)  
f)   receive an indication that a second IoT client accepts an invitation from the first IoT client to join the incident communications network; (Rubin ¶ 334, ll 1-16: UE 3308, 3310, or 3314 publishes a join message to the conference manager for the conference; list of attendees available to the conference manager may allow it to admit UE 3308, 3310, or 3314 to conference; join has information related to the role of the UEs; determine set of sessions the UEs may be able to join; and send the session list to the UEs; UE 3308, 3310, or 3314 able to display all the sessions that the UE 3308, 3310, or 3314 able to join; conference manager sends an invite message to the UE for each session that the UE is able to join) and
g)  transmit second instructions to the certificate-based IoT broker to change a second IoT policy associated with a second certificate of the second IoT client that enables the second IoT client to publish or subscribe to the second topic corresponding to the incident. (Rubin ¶ 337, ll 1-9: two Topics (first topic, second topic) generated for first responder and for command post UEs; only one Topic is generated for a robot-mounted sensor UE; first Topic used by UE 3308, 3310, or 3314 in publishing its video stream; second, if generated, used for UE 3308 or 3310 in order to subscribe to receive mixed video stream being generated by video mixer at Media Server)   

Regarding Claims 2, 12, Rubin discloses the system of claim 1 and the method of claim 11, wherein to determine that the first IoT client is a participant in the incident communications network, the one or more processors are configured to: receive an indication via the transceiver, directly or indirectly from the first IoT client, that the first IoT client has created the incident communications network, or that the first IoT client has been invited to join the incident communications network. (Rubin ¶ 334, ll 1-16: UE 3308, 3310, or 3314 publishes a join message to the conference manager for the Conference; list of Attendees available to the conference manager may allow it to admit UE 3308, 3310, or 3314 to the conference; join has information related to the role of UEs 3308, 3310, or 3314; determine set of sessions UEs 3308, 3310, or 3314 may be able to join; and send the session list to the UEs; UE 3308, 3310, or 3314 able to display all the sessions that the UE 3308, 3310, or 3314 able to join; conference manager sends an invite message to UE for each session that UE is able to join   

Regarding Claims 4, 14, Rubin discloses the system of claim 1 and the method of claim 11, wherein the published message on the first topic comprising the BPM indicates that the first IoT client created the incident. (Rubin ¶ 337, ll 1-9: two Topics (first topic, second topic) generated for first responder and for command post UEs; only one Topic is generated for a robot-mounted sensor UE; first Topic used by the UE 3308, 3310, or 3314 in publishing its video stream; second, if generated, used for UE 3308 or 3310 in order to subscribe to receive mixed video stream being generated by video mixer at Media Server; ¶ 334, ll 1-16: UE 3308, 3310, or 3314 publishes a join message to the Conference Manager for the Conference; list of Attendees available to the Conference Manager may allow it to admit UE 3308, 3310, or 3314 to conference; join has information related to role of UEs 3308, 3310, or 3314; determine set of sessions UEs 3308, 3310, or 3314 may be able to join; and send session list to UEs; UE 3308, 3310, or 3314 able to display all sessions that UE 3308, 3310, or 3314 able to join; conference manager sends an invite message to UE for each session that UE is able to join)

Regarding Claim 6, Rubin discloses the system of claim 1, wherein the first IoT client comprises: a software routine; a web browser; a map or a region of a map; a graphical user interface (GUI); an actuator; an artificial intelligence or analytics based object, event, or condition; a sensor; a sensor coupled to another device or module that causes an alarm, event notification, or warning signal to be transmitted to a rules-based or pre-designated recipient agent; a gas sensor; a smoke/fire detector; or a contact closure of a switch or panic button. (Rubin ¶ 306, ll 1-7: publish/subscribe (P/S) Broker middleware messaging system used to provide a means of interconnecting a set of diverse end points, a diverse set of sensors (actuators), computer programs for processing and storing sensor data, and user terminals and devices that receive results of the sensor data processing and data distribution; ¶ 205, ll 10-14: alarm message generated by a formerly Standby service instance in order to report failure of a specific, formerly Active, service instance, and to report the state change of Standby instance to Active state; (selected: GUI, an actuator, a sensor coupled to another device or module that causes an alarm))

Regarding Claim 7, Rubin discloses the system of claim 6, wherein the first IoT client comprises a GUI of an interoperability work station (IWS) coupled to the incident communications network. (Rubin ¶ 175, ll 6-11: architecture deploys Publish/Subscribe Broker programs on a set of computing nodes; one or more P/S Brokers deployed on each computing node, depending on number of entities expected to connect at each computing node; (computing node analogous to interoperability work station))

Regarding Claims 8, 18, Rubin discloses the system of claim 1 and the method of claim 11, wherein the one or more processors are further configured to: determine that a third IoT client shares the first certificate with the first IoT client, wherein the first certificate enables the third IoT client to publish or subscribe to the second topic that comprises the incident. (Rubin ¶ 018, ll 1-12: publish-subscribe broker network performs a guardian function to ensure those entities seeking to connect to broker network, those entities seeking to publish on a corresponding channel, and those entities seeking to subscribe on that corresponding channel have proper credentials; proper credentials include one or more of the following: secret information, a physical attribute, presentation of an X.509 certificate signed by an acceptable certificate authority)

Regarding Claims 10, 19, Rubin discloses the system of claim 1 and the method of claim 11, wherein the first IoT client and the second IoT client exchange information via the incident communications network or via the certificate-based IoT broker. ¶ 018, ll 1-12: publish-subscribe broker network performs a guardian function to ensure those entities seeking to connect to broker network, those entities seeking to publish on a corresponding channel, and those entities seeking to subscribe on that corresponding channel have proper credentials; proper credentials include one or more of the following: secret information, a physical attribute, presentation of an X.509 certificate signed by an acceptable certificate authority)

Regarding Claim 16, Rubin discloses the method of claim 11, wherein including a first IoT client (Rubin ¶ 018, ll 1-12: publish-subscribe broker network performs a guardian function to ensure those entities seeking to connect to broker network, those entities seeking to publish on a corresponding channel, and those entities seeking to subscribe on that corresponding channel have proper credentials; proper credentials include one or more of the following: secret information, a physical attribute, presentation of an X.509 certificate signed by an acceptable certificate authority), wherein a client comprises: a sensor coupled to another device or module that causes an alarm, event notification, or warning signal to be transmitted to a rules-based or pre-designated recipient agent; a gas sensor; a smoke/fire detector; or a contact closure of a switch or panic button. (Rubin ¶ 205, ll 10-14: alarm message generated by a formerly Standby service instance in order to report failure of a specific, formerly Active, service instance, and to report the state change of Standby instance to Active state; (selected: GUI, an actuator, a sensor coupled to another device or module that causes an alarm))

Regarding Claim 17, Rubin discloses the method of claim 16, wherein the first IoT client comprises a GUI of an interoperability work station (IWS) coupled to the incident communications network and wherein the second IoT client comprises an actuator. (Rubin ¶ 175, ll 6-11: architecture deploys publish/subscribe Broker programs on a set of computing nodes; one or more P/S Brokers deployed on each computing node, depending on the number of entities expected to connect at each computing node; (computing node analogous to interoperability work station); ¶ 306, ll 1-7: publish/subscribe (P/S) Broker middleware messaging system used to provide a means of interconnecting a set of diverse end points, a diverse set of sensors (actuators), computer programs for processing and storing sensor data, and user terminals and devices that receive results of the sensor data processing and data distribution) 

Regarding Claim 22, Rubin discloses the non-transitory computer-readable medium of claim 20, wherein a first IoT client. (Rubin ¶ 018, ll 1-12: publish-subscribe broker network performs a guardian function to ensure those entities seeking to connect to broker network, those entities seeking to publish on a corresponding channel, and those entities seeking to subscribe on that corresponding channel have proper credentials; proper credentials include one or more of the following: secret information, a physical attribute, presentation of an X.509 certificate signed by an acceptable certificate authority) comprises a state change state detection module that interprets video data, either alone or in concert with other real time, historical or predictive data from other sensors, systems, databases, analytical functions, or information sources. 
(Rubin ¶ 205, ll 10-14: alarm message generated by a formerly Standby service instance in order to report failure of a specific, formerly Active, service instance, and to report the state change of Standby instance to Active state; (selected: GUI, an actuator, a sensor coupled to another device or module that causes an alarm); ¶ 524, ll 1-5: transform physical and/or or intangible items from one state to another; transform data representing physical and/or intangible items from one state to another; (state change))

Regarding Claim 24, Rubin discloses the non-transitory computer-readable medium of claim 20, wherein the first IoT client and the second IoT client exchange information via the incident communications network or via the certificate-based IoT broker. (Rubin ¶ 242, ll 3-7: maintains an interface to a P/S Broker, so applications or entities participate in message exchanges with other entities that use the publish/subscribe Broker middleware for communications; (exchanging messages))

Regarding Claim 25, Rubin discloses he non-transitory computer-readable medium of claim 20, wherein the operations further comprise determining that a third IoT client shares the first certificate with the first IoT client, wherein the first certificate enables the third IoT client to publish or subscribe to the second topic that comprises the incident. (Rubin ¶ ¶ 018, ll 1-12: publish-subscribe broker network performs a guardian function to ensure those entities seeking to connect to broker network, those entities seeking to publish on a corresponding channel, and those entities seeking to subscribe on that corresponding channel have proper credentials; proper credentials include one or more of the following: secret information, a physical attribute, presentation of an X.509 certificate signed by an acceptable certificate authority)   

Claim Rejections - 35 USC § 103  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 5, 9, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Gooding et al. (US PGPUB No. 20120266209).     	

Regarding Claim 5, Rubin discloses the system of claim 1, wherein requesting and receiving based on a real time publication-subscription, data-sync, or request-response protocol. (Rubin ¶ 011, ll 8-22: communication network connected to plurality of sensor devices and one or more sensor processing applications and includes a publish-subscribe broker network including one or more brokers each adapted to provide publish-subscribe broker services for entities including plurality of sensor devices and one or more sensor processing applications; (selected: publication-subscription))   

Rubin does not explicitly disclose receiving published message is based on a protocol comprising: HyperText Transfer Protocol (HTTP), Streaming Text Oriented Messaging Protocol (STOMP), Advanced Message Queuing Protocol (AMQP), Web Application Messaging Protocol (WAMP), Java Message Service (JMS), ZeroMQ Message Transport Protocol (ZMTP), or proprietary messaging protocols. 
However, Gooding discloses wherein receiving the published message is based on a protocol comprising: HyperText Transfer Protocol (HTTP), Streaming Text Oriented Messaging Protocol (STOMP), Advanced Message Queuing Protocol (AMQP), Web Application Messaging Protocol (WAMP), Java Message Service (JMS), ZeroMQ Message Transport Protocol (ZMTP), or proprietary messaging protocols. (Gooding ¶ 257, ll 1-7: messages communicated over interfaces are encoded and communicated over HTTP (i.e. communications protocol))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rubin for receiving the published message is based on a protocol comprising: HyperText Transfer Protocol (HTTP), Streaming Text Oriented Messaging Protocol (STOMP), Advanced Message Queuing Protocol (AMQP), Web Application Messaging Protocol (WAMP), Java Message Service (JMS), ZeroMQ Message Transport Protocol (ZMTP), or proprietary messaging protocols as taught by Gooding. One of ordinary skill in the art would have been motivated to employ the teachings of Gooding for the benefits achieved from a system that enables secure communication utilizing multiple communication protocols such as HTTPs and multicast. (Gooding ¶ 257; ¶ 363)    

Regarding Claim 9, Rubin discloses the system of claim 1, wherein to determine that the first IoT client is a participant of the incident communications network, the one or more processors are configured to: receive, via the transceiver an indication on a multicast channel of a multicast-based communication system, that the first IoT client has been invited to join the incident communication network. (Rubin ¶ 489, ll 1-6: a distributed sensor system may resort to using multicast IP networking; all components join a multicast group, using a multicast IP address; sensor data processing application joins a multicast group to which all the sensors are joined in order to send their data; (multicast communication); ¶ 334, ll 1-16: UE 3308, 3310, or 3314 publishes a join message to conference manager for conference; list of attendees available to conference manager may allow it to admit UE 3308, 3310, or 3314 to conference; join has information related to role of the UEs 3308, 3310, or 3314; determine set of sessions UEs 3308, 3310, or 3314 may be able to join; and send session list to UEs; UE 3308, 3310, or 3314 is able to display all sessions that UE 3308, 3310, or 3314 is able to join; conference manager sends an invite message to UE for each session that UE is able to join)

Regarding Claim 15, Rubin discloses the method of claim 13, wherein requesting and receiving based on a real time publication-subscription, data-sync, or request-response protocol. (Rubin ¶ 011, ll 8-22: communication network connected to the plurality of sensor devices and one or more sensor processing application and includes a publish-subscribe broker network including one or more brokers each adapted to provide publish-subscribe broker services for entities including plurality of sensor devices and one or more sensor processing applications; (selected: publication-subscription))  

Rubin does not explicitly disclose receiving the published message is based on a real time publication-subscription, data-sync, or request-response protocol, comprising: Streaming Text Oriented Messaging Protocol (STOMP), Advanced Message Queuing Protocol (AMQP), Web Application Messaging Protocol (WAMP), Java Message Service (JMS), ZeroMQ Message Transport Protocol (ZMTP), or proprietary messaging protocols. 
However, Gooding discloses wherein the receiving the published message is based on a protocol comprising: Streaming Text Oriented Messaging Protocol (STOMP), Advanced Message Queuing Protocol (AMQP), Web Application Messaging Protocol (WAMP), Java Message Service (JMS), ZeroMQ Message Transport Protocol (ZMTP), or proprietary messaging protocols. (Gooding ¶ 558, ll 1-11: Message-oriented architectures route data from publisher to subscriber by using header information through brokers; examples of such systems are the Java Messaging System (JMS) and the Advanced Message Queuing Protocol (AMQP))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rubin for receiving the published message is based on a protocol comprising: Streaming Text Oriented Messaging Protocol (STOMP), Advanced Message Queuing Protocol (AMQP), Web Application Messaging Protocol (WAMP), Java Message Service (JMS), ZeroMQ Message Transport Protocol (ZMTP), or proprietary messaging protocols as taught by Gooding. One of ordinary skill in the art would have been motivated to employ the teachings of Gooding for the benefits achieved from a system that enables secure communication utilizing multiple communication protocols such as HTTPs and multicast. (Gooding ¶ 257; ¶ 363)    

Regarding Claim 21, Rubin discloses the non-transitory computer-readable medium of claim 20, wherein the determining that the first IoT client is a participant of the incident communications network operation comprises: receiving an indication on a multicast channel of a multicast-based communication system, that the first loT client has created the incident communications network. (Rubin ¶ 489, ll 1-6: distributed sensor system may resort to using multicast IP networking; all components join a multicast group, using a multicast IP address; sensor data processing application joins a multicast group to which all sensors are joined to send their data; (multicast communication); ¶ 334, ll 1-16: UE 3308, 3310, or 3314 publishes a join message to the conference manager for conference; list of attendees available to the conference manager may allow it to admit UE 3308, 3310, or 3314 to conference; join has information related to role of UEs 3308, 3310, or 3314; determine set of sessions UEs 3308, 3310, or 3314 may be able to join; and send session list to UEs; UE 3308, 3310, or 3314 is able to display all sessions that UE 3308, 3310, or 3314 is able to join; conference manager sends an invite message to UE for each session that UE is able to join)
  
7.        Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Linford et al. (US PGPUB No. 20140165731).     	

Regarding Claim 23, Rubin discloses non-transitory computer-readable medium of claim 20, wherein the receiving the published message is based on a real time publication-subscription, data-sync, or request-response protocol. (Rubin ¶ 011, ll 8-22: communication network connected to the plurality of sensor devices and one or more sensor processing application and includes a publish-subscribe broker network including one or more brokers each adapted to provide publish-subscribe broker services for entities including the plurality of sensor devices and one or more sensor processing applications; (selected: publication-subscription))   

Rubin does not explicitly disclose request and receive comprising: Message Queueing Telemetry Transport (MQTT) protocol or Extensible Messaging and Presence Protocol (XMPP). 
However, Linford discloses wherein request and receive comprising: Message Queueing Telemetry Transport (MQTT) protocol or Extensible Messaging and Presence Protocol (XMPP). (Linford ¶ 100, ll 5-7: data such as live pressure and flow readings, alarms and general system status are published from the sensor system preferably via the MQTT messaging broker; ¶ 151, ll 1-4: publish/subscribe methodology called MQTT (Message Queue Telemetry Transport)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rubin for request and receive comprising: Message Queueing Telemetry Transport (MQTT) protocol or Extensible Messaging and Presence Protocol (XMPP) as taught by Linford.  One of ordinary skill in the art would have been motivated to employ the teachings of Linford for the benefits achieved from a system that enables communication capabilities for multiple communication protocols such as Message Queue Telemetry Transport (MQTT) within a network environment.   (Linford ¶ 100; ¶ 151)  

Response to Arguments
8.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 7-20-2022, with respect to the rejection(s) under Griffin in view Gooding and further in view of Linford have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rubin in view Gooding and further in view of Linford. 
A.  Applicants arguments are moot due to new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYUNG H SHIN/                                                                                                                 10-10-2022Primary Examiner, Art Unit 2452